UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	January 1, 2013 — June 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have exhibited volatility recently, as the U.S. Federal Reserve indicated that it may begin to reduce its quantitative easing program later this year if current positive trends continue. With this news, long-term interest rates jumped from historic lows and stocks fell, with the U.S. equity market in June posting a monthly loss for the first time this year. International markets, facing a range of issues, also declined. While the Fed’s announcement initially made investors skittish, we are encouraged that the central bank is seeing steady economic growth and low inflation. These conditions have helped lift equity market averages to near all-time highs, and a continuation of current trends could be supportive for investments. The Fed has said that any tapering will be done in a way that does not threaten the economic recovery. We believe Putnam’s fundamentally oriented investment approaches are well suited for today’s market environment. By conducting in-depth company and industry research, and through astute analysis of key market and policy-related risks, Putnam’s portfolio managers and research analysts are committed to finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. We believe that, when combined with the guidance of a financial advisor who can help you develop a portfolio that matches your individual goals and tolerance for risk, Putnam’s emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Performance summary (as of 6/30/13) Investment objective High current income with preservation of capital as its secondary objective Net asset value June 30, 2013 Class IA: $9.88 Class IB: $9.86 Total return at net asset value Barclays Government (as of 6/30/13) Class IA shares* Class IB shares* Bond Index 6 months –1.49% –1.58% –2.04% 1 year –1.00 –1.19 –1.51 5 years 35.25 33.49 23.83 Annualized 6.23 5.95 4.37 10 years 61.63 57.57 49.08 Annualized 4.92 4.65 4.07 Life 116.54 109.76 108.87 Annualized 5.93 5.68 5.64 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 2000. Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P-1 0.7% Aaa 102.0% Not rated –2.7% Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary overtime. Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forward contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT American Government Income Fund 1 Report from your fund’s manager What was the bond market environment like during the six months ended June 30, 2013? Spread sectors, meaning sectors that trade at a yield premium to U.S. Treasuries, generally performed well during the first four months of the period. Credit-sensitive fixed-income securities benefited from a more favorable economic backdrop and the tailwind of increased global liquidity resulting from accommodative monetary policy in the United States and overseas. In May, however, the market backdrop became less hospitable, as concern about higher interest rates weighed on investor sentiment, leading investors to take profits. The debate that began in May about when the Federal Reserve would begin tapering its bond-buying program intensified in June, when Chairman Ben Bernanke announced that the central bank could begin scaling back its stimulus program later in 2013, and end it by mid 2014, sooner than investors expected. Within this changed market environment, bond yields rose and prices fell across most market sectors. Investment-grade bonds suffered negative returns, with longer-maturity sectors posting the worst losses. Short-duration, floating-rate bank-loan securities and high-yield bonds posted modest gains. Within government bonds, intermediate-maturity Treasuries, agency bonds, and agency mortgage-backed securities outpaced the broad market, but lagged the bank-loan and high-yield categories. What triggered the change in the Fed’s policy stance regarding quantitative easing? U.S. economic data, including employment, has been slowly improving, while inflation has continued to hover below the Fed’s target of two-and-a-half percent. The central bank hasn’t taken direct action yet, but it is letting investors know that if these encouraging trends continue, it may ease up on its $85 billion of monthly bond purchases. In his announcement, Chairman Bernanke made the analogy to driving a car: “Any slowing in the pace of purchases will be akin to letting up a bit on the gas pedal as the car picks up speed, not to beginning to apply the brakes.” So, the Fed was trying to convey the message that when it does begin to reduce its bond purchases, it will do so gradually. At the same time, the Fed reiterated that it would keep its target for short-term interest rates near zero until the jobless rate falls much further, even after its bond purchases end. Which strategies bolstered the fund’s performance during the past six months? Our prepayment strategy, which was implemented primarily with collateralized mortgage obligations [CMOs], helped relative performance, despite negative returns in April and May. During those two months, with interest rates still at extremely low levels, CMOs underperformed due to fears of an accelerating pace of mortgage refinancing. Increased refinancing activity tends to hurt the performance of CMOs because the mortgages underlying the securities are paid off more rapidly. When rates rose from early May into June, investors were encouraged that higher rates may slow the pace of refinancing and mortgage prepayment speeds. As a result, CMOs — particularly those of the interest-only [IO] variety — rebounded nicely in June. Our term-structure strategies — interest-rate and yield-curve positioning — proved moderately beneficial. We maintained a short duration during most of the period, meaning we limited the fund’s interest-rate risk, which worked well as rates rose. How did you use derivatives during the period? We used total return swaps as a hedging tool and to help manage the fund’s sector exposure. We also utilized bond futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. Lastly, we employed “swaptions” — which give us the option to enter into a swap contract — along with interest-rate swaps to hedge the interest-rate and prepayment risks associated with our CMO and mortgage pass-through holdings. What is your near-term outlook? Investors have adjusted their expectations about when the Fed may begin to wind down quantitative easing. Consequently, while rates rose significantly during the period’s final months, we think it’s unlikely that they are going to move substantially higher until the central bank gets closer to actually ending its stimulus program. In order to tactically position the fund to potentially benefit from any near-term pullback in rates, we lengthened the portfolio’s duration in June. Where are you finding the most compelling investment opportunities? In terms of the yield curve, we think the better opportunities exist among intermediate-maturity securities, as opposed to short-term bonds, which remain anchored by Fed policy. Against the backdrop of a U.S. economic recovery that, in our view, is likely to continue at a moderate pace, we added back IO CMOs, seeking to capitalize on their improved relative value. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade 2Putnam VT American Government Income Fund bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. A word about derivatives Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement an investment strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge risk associated with a particular position. Derivatives may not appreciate in value, and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. Because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Putnam VT American Government Income Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2013, to June 30, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/13 for the 6 months ended 6/30/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.05 $4.28 $3.11 $4.36 Ending value (after expenses) $985.10 $984.20 $1,021.72 $1,020.48 Annualized expense ratio 0.62% 0.87% 0.62% 0.87% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT American Government Income Fund The fund’s portfolio 6/30/13 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (61.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $149,699 $170,155 6s, with due dates from April 15, 2028 to November 20, 2038 425,482 469,063 5 1/2s, April 20, 2038 665,538 731,442 U.S. Government Agency Mortgage Obligations (60.4%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 58,891 68,864 7s, with due dates from November 1, 2026 to May 1, 2032 472,133 547,080 6s, May 1, 2040 746,720 809,724 5 1/2s, December 1, 2033 50,009 54,220 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 33,604 39,218 7s, with due dates from December 1, 2028 to December 1, 2035 753,120 858,412 6 1/2s, September 1, 2036 25,806 28,791 6s, January 1, 2038 708,429 770,333 5s, February 1, 2039 81,663 87,925 4 1/2s, April 1, 2041 142,394 150,887 4s, with due dates from June 1, 2042 to November 1, 2042 16,202,256 16,790,222 4s, TBA, July 1, 2043 11,000,000 11,463,203 3 1/2s, with due dates from February 1, 2043 to May 1, 2043 6,966,231 7,041,984 3 1/2s, TBA, July 1, 2043 7,000,000 7,109,375 3s, TBA, July 1, 2043 16,000,000 15,645,000 Total U.S. government and agency mortgage obligations (cost $64,929,848) U.S. TREASURY OBLIGATIONS (29.2%)* Principal amount Value U.S. Treasury Bonds 6 1/4s, August 15, 2023 $990,000 $1,328,377 4 1/2s, August 15, 2039 # ## 7,201,000 8,608,600 U.S. Treasury Notes 0 5/8s, May 31, 2017 8,927,000 8,785,214 0 1/4s, August 31, 2014 11,010,000 11,014,774 0 1/4s, May 31, 2014 3,000 3,002 Total U.S. treasury obligations (cost $29,893,528) MORTGAGE-BACKED SECURITIES (26.2%)* Principal amount Value Agency collateralized mortgage obligations (26.2%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 25.019s, 2037 $81,621 $120,018 IFB Ser. 2979, Class AS, 23.568s, 2034 35,122 46,331 IFB Ser. 3072, Class SM, 23.091s, 2035 98,697 144,034 IFB Ser. 3072, Class SB, 22.944s, 2035 80,445 116,906 IFB Ser. 3065, Class DC, 19.283s, 2035 394,298 583,147 IFB Ser. 2990, Class LB, 16.454s, 2034 107,912 142,510 IFB Ser. 3940, Class PS, IO, 6.458s, 2040 1,134,341 172,873 IFB Ser. 4105, Class HS, IO, 6.408s, 2042 778,541 184,919 MORTGAGE-BACKED SECURITIES (26.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corp. cont. IFB Ser. 3803, Class SP, IO, 6.408s, 2038 $1,061,053 $106,105 IFB Ser. 3232, Class KS, IO, 6.108s, 2036 628,016 63,587 IFB Ser. 4136, Class ES, 6.058s, 2042 770,736 147,218 IFB Ser. 4112, Class SC, IO, 5.958s, 2042 2,069,098 346,576 IFB Ser. 4105, Class LS, IO, 5.958s, 2041 330,342 64,007 IFB Ser. 4012, Class SM, IO, 5.758s, 2042 573,545 95,535 IFB Ser. 3852, Class SG, 4.838s, 2041 742,588 700,788 Ser. 304, Class C27, IO, 4 1/2s, 2042 1,614,422 280,135 Ser. 4122, Class TI, IO, 4 1/2s, 2042 947,499 144,209 Ser. 4125, Class HI, IO, 4 1/2s, 2042 1,107,521 166,416 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,385,102 215,605 Ser. 3747, Class HI, IO, 4 1/2s, 2037 95,278 10,142 Ser. 4116, Class MI, IO, 4s, 2042 1,774,033 295,667 Ser. 4019, Class JI, IO, 4s, 2041 1,503,539 231,545 Ser. 304, IO, 3 1/2s, 2027 1,581,628 182,631 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,159,083 136,795 Ser. 4141, Class PI, IO, 3s, 2042 916,420 131,048 Ser. 4158, Class TI, IO, 3s, 2042 2,347,228 327,157 Ser. 4165, Class TI, IO, 3s, 2042 2,570,189 357,513 Ser. 4171, Class NI, IO, 3s, 2042 1,443,947 194,211 Ser. 4183, Class MI, IO, 3s, 2042 755,491 103,502 Ser. 4172, Class PI, IO, 3s, 2040 1,217,607 140,025 Ser. 3835, Class FO, PO, zero %, 2041 1,990,524 1,623,750 Ser. 3391, PO, zero %, 2037 25,790 21,882 Ser. 3300, PO, zero %, 2037 15,213 14,225 FRB Ser. 3326, Class WF, zero %, 2035 3,607 3,499 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.742s, 2036 87,033 166,542 IFB Ser. 06-8, Class HP, 23.859s, 2036 101,561 165,566 IFB Ser. 05-45, Class DA, 23.712s, 2035 151,883 233,511 IFB Ser. 07-53, Class SP, 23.492s, 2037 118,793 174,641 IFB Ser. 08-24, Class SP, 22.576s, 2038 561,367 842,060 IFB Ser. 05-122, Class SE, 22.425s, 2035 156,903 226,038 IFB Ser. 05-75, Class GS, 19.671s, 2035 115,623 158,561 IFB Ser. 05-106, Class JC, 19.526s, 2035 114,326 172,353 IFB Ser. 05-83, Class QP, 16.892s, 2034 49,176 64,915 IFB Ser. 11-4, Class CS, 12.514s, 2040 317,628 378,105 IFB Ser. 12-96, Class PS, IO, 6.507s, 2041 821,847 149,338 Ser. 13-9, Class BA, 6 1/2s, 2042 274,200 275,314 IFB Ser. 12-88, Class SB, IO, 6.477s, 2042 1,977,492 303,248 IFB Ser. 12-3, Class SD, IO, 6.317s, 2042 991,018 185,410 IFB Ser. 11-27, Class AS, IO, 6.287s, 2041 726,010 126,732 IFB Ser. 12-132, Class SB, IO, 6.007s, 2042 1,579,570 221,187 IFB Ser. 13-19, Class DS, IO, 6.007s, 2041 1,337,640 265,699 Ser. 06-10, Class GC, 6s, 2034 735,778 758,771 Ser. 409, Class 82, IO, 4 1/2s, 2040 866,987 149,013 Ser. 12-129, Class TI, IO, 4 1/2s, 2040 574,655 87,922 Ser. 12-96, Class PI, IO, 4s, 2041 1,488,918 232,748 Ser. 409, Class C16, IO, 4s, 2040 1,204,692 200,934 Ser. 417, Class C19, IO, 3 1/2s, 2033 1,317,320 197,348 Ser. 13-55, Class IK, IO, 3s, 2043 768,078 113,576 Ser. 13-6, Class BI, IO, 3s, 2042 1,692,720 197,540 Ser. 13-35, Class IP, IO, 3s, 2042 935,570 116,654 Ser. 13-55, Class PI, IO, 3s, 2042 1,441,721 189,687 Ser. 13-53, Class JI, IO, 3s, 2041 954,152 140,737 Ser. 13-23, Class PI, IO, 3s, 2041 1,118,776 128,212 Ser. 13-30, Class IP, IO, 3s, 2041 1,585,217 186,834 Ser. 13-23, Class LI, 3s, 2041 891,307 102,269 FRB Ser. 03-W8, Class 3F2, 0.543s, 2042 8,822 8,615 FRB Ser. 07-95, Class A3, 0.443s, 2036 1,868,618 1,695,771 Putnam VT American Government Income Fund 5 MORTGAGE-BACKED SECURITIES (26.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association cont. Ser. 08-53, Class DO, PO, zero %, 2038 $126,468 $103,153 Ser. 07-44, Class CO, PO, zero %, 2037 47,861 41,144 Ser. 1988-12, Class B, zero %, 2018 1,376 1,321 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.681s, 2041 707,849 1,060,096 IFB Ser. 10-158, Class SD, 14.425s, 2040 209,000 263,394 IFB Ser. 11-70, Class WS, 9.317s, 2040 360,000 364,248 IFB Ser. 11-72, Class SE, 7.151s, 2041 1,341,000 1,340,952 IFB Ser. 11-81, Class SB, IO, 6.513s, 2036 1,297,783 214,368 IFB Ser. 11-61, Class CS, IO, 6.488s, 2035 415,520 55,056 IFB Ser. 11-51, Class DS, IO, 6.458s, 2041 726,713 120,815 IFB Ser. 12-149, Class LS, IO, 6.058s, 2042 475,431 74,138 IFB Ser. 10-20, Class SE, IO, 6.058s, 2040 1,766,455 273,801 IFB Ser. 10-26, Class QS, IO, 6.058s, 2040 2,230,198 404,324 IFB Ser. 10-20, Class SC, IO, 5.958s, 2040 1,808,532 297,359 IFB Ser. 10-115, Class TS, IO, 5.908s, 2038 1,364,911 189,381 IFB Ser. 11-128, Class TS, IO, 5.858s, 2041 456,195 93,429 IFB Ser. 10-120, Class SA, IO, 5.858s, 2040 1,344,310 221,811 IFB Ser. 10-61, Class SJ, IO, 5.858s, 2040 657,913 93,614 IFB Ser. 11-70, Class SN, IO, 5.708s, 2041 259,000 63,906 IFB Ser. 10-31, Class SA, IO, 5.558s, 2040 717,311 108,867 Ser. 13-3, Class IT, IO, 5s, 2043 764,813 140,056 Ser. 13-6, Class BI, IO, 5s, 2043 375,040 70,324 Ser. 13-6, Class OI, IO, 5s, 2043 614,485 115,892 Ser. 10-35, Class UI, IO, 5s, 2040 1,487,580 277,757 Ser. 13-24, Class IK, IO, 4 1/2s, 2043 906,898 174,941 Ser. 12-129, Class IO, IO, 4 1/2s, 2042 1,168,087 242,834 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 968,311 165,872 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,764,517 336,946 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 850,666 71,915 Ser. 13-38, Class LI, IO, 4s, 2043 937,587 190,658 Ser. 12-56, Class IB, IO, 4s, 2042 1,632,583 293,165 Ser. 12-47, Class CI, IO, 4s, 2042 725,978 127,613 Ser. 10-116, Class QI, IO, 4s, 2034 1,029,970 87,198 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 1,133,481 174,567 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 820,503 128,786 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 727,100 116,627 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 842,520 144,408 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 854,779 146,851 Ser. 11-70, PO, zero %, 2041 2,419,591 1,907,001 Ser. 10-151, Class KO, PO, zero %, 2037 130,640 113,296 Ser. 06-36, Class OD, PO, zero %, 2036 6,200 5,804 Total mortgage-backed securities (cost $25,854,379) SHORT-TERM INVESTMENTS (18.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.06% L 15,773,650 $15,773,650 SSgA Prime Money Market Fund 0.03% P 2,130,000 2,130,000 U.S. Treasury Bills with an effective yield of 0.10%, April 3, 2014 $216,000 215,818 U.S. Treasury Bills with an effective yield of 0.16%, July 25, 2013 # ## § 500,000 499,947 Total short-term investments (cost $18,619,423) Total investments (cost $139,297,178) Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $101,874,184. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $45,129,849 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 6/30/13 Number of Expiration Unrealized (Unaudited) contracts Value date depreciation U.S. Treasury Bond 30 yr (Long) 8 $1,086,750 Sep-13 $(1,578) U.S. Treasury Note 2 yr (Long) 43 9,460,000 Sep-13 (12,175) U.S. Treasury Note 5 yr (Long) 86 10,410,031 Sep-13 (120,429) U.S. Treasury Note 10 yr (Long) 28 3,543,750 Sep-13 (12,991) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/13 (proceeds received Principal Settlement $16,343,672) (Unaudited) amount date Value Federal National Mortgage Association, 3 1/2s, July1,2043 $4,000,000 7/15/13 $4,062,500 Federal National Mortgage Association, 3s, July1,2043 12,000,000 7/15/13 11,733,750 Total 6Putnam VT American Government Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $10,875,000 E $(148,043) 9/18/23 2.20% 3 month $428,658 USD-LIBOR-BBA 9,626,400 E 193,664 9/18/23 3 month USD-LIBOR-BBA 2.20% (316,825) Barclays Bank PLC 11,967,000 E (4,585) 9/18/18 3 month USD-LIBOR-BBA 1.15% (320,633) 5,698,000 E 11,510 9/18/15 3 month USD-LIBOR-BBA 0.45% (4,729) 71,672,000 E 18,710 9/18/15 0.45% 3 month 222,975 USD-LIBOR-BBA 4,070,000 E 13,172 9/18/23 3 month USD-LIBOR-BBA 2.20% (202,659) 1,514,000 E (4,609) 9/18/43 3 month USD-LIBOR-BBA 3.15% (102,095) Citibank, N.A. 1,237,000 E (13,220) 9/18/43 3 month USD-LIBOR-BBA 3.15% (92,870) 7,633,000 E 1,225 9/18/15 0.45% 3 month 22,979 USD-LIBOR-BBA 369,000 E 538 9/18/18 1.15% 3 month 10,283 USD-LIBOR-BBA 3,802,000 E (9,705) 9/18/23 3 month USD-LIBOR-BBA 2.20% (211,325) Credit Suisse International 919,000 E 194 6/19/15 0.40% 3 month 2,022 USD-LIBOR-BBA 11,289,000 E 5,350 9/18/18 1.15% 3 month 303,493 USD-LIBOR-BBA 11,234,000 E 943 9/18/15 3 month USD-LIBOR-BBA 0.45% (31,074) 6,999,100 E 55,733 9/18/23 3 month USD-LIBOR-BBA 2.20% (315,430) 1,345,500 E (6,553) 9/18/23 2.20% 3 month 64,799 USD-LIBOR-BBA 1,092,000 E (1,827) 9/18/15 0.45% 3 month 1,285 USD-LIBOR-BBA 1,135,000 E 8,362 9/18/43 3.15% 3 month 81,445 USD-LIBOR-BBA Deutsche Bank AG 3,254,000 E (319) 9/18/15 3 month USD-LIBOR-BBA 0.45% (9,593) 960,000 E (693) 9/18/18 3 month USD-LIBOR-BBA 1.15% (26,046) 4,428,000 E 2,069 9/18/23 3 month USD-LIBOR-BBA 2.20% (232,748) 68,000 E 237 9/18/43 3.15% 3 month 4,616 USD-LIBOR-BBA Goldman Sachs International 177,000 E (341) 9/18/18 1.15% 3 month 4,333 USD-LIBOR-BBA 613,000 E 2,951 9/18/43 3 month USD-LIBOR-BBA 3.15% (36,520) 3,075,500 E (13,948) 9/18/23 2.20% 3 month 149,146 USD-LIBOR-BBA 711,000 E (20,889) 9/18/43 3.15% 3 month 24,892 USD-LIBOR-BBA 10,510,000 E 959 9/18/15 3 month USD-LIBOR-BBA 0.45% (28,994) 1,565,000 E 18,201 9/18/18 3 month USD-LIBOR-BBA 1.15% (23,131) 10,824,700 E 119,156 9/18/23 3 month USD-LIBOR-BBA 2.20% (454,878) Putnam VT American Government Income Fund 7 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. $7,128,000 E $(17,166) 9/18/18 1.15% 3 month $171,084 USD-LIBOR-BBA 31,730,100 E (327,614) 9/18/23 2.20% 3 month 1,355,032 USD-LIBOR-BBA 3,716,700 E 81,477 9/18/23 3 month USD-LIBOR-BBA 2.20% (115,620) 10,088,000 E 2,436 9/18/15 3 month USD-LIBOR-BBA 0.45% (26,315) Royal Bank of Scotland PLC (The) 334,000 E (4,425) 6/19/23 2.00% 3 month 16,357 USD-LIBOR-BBA Total E Extended effective date. CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $1,829,100 E $(30,169) 9/18/23 2.20% 3 month $66,828 USD-LIBOR-BBA 3,994,300 E 113,658 9/18/23 3 month USD-LIBOR-BBA 2.20% (98,160) 1,722,300 (2,391) 6/21/23 3 month USD-LIBOR-BBA 2.3625% (52,629) 6,889,300 17,477 7/2/23 3 month USD-LIBOR-BBA 2.58% (55,343) 272,000 E 1,359 9/18/15 3 month USD-LIBOR-BBA 0.45% 584 522,000 E (1,969) 9/18/15 0.45% 3 month (480) USD-LIBOR-BBA 7,021,000 E 377,673 9/18/23 3 month USD-LIBOR-BBA 2.20% 5,349 433,000 E (25,776) 9/18/23 2.20% 3 month (2,814) USD-LIBOR-BBA 2,615,000 E 6,970 9/18/15 3 month USD-LIBOR-BBA 0.45% (483) 5,340,400 E 167,668 9/18/23 3 month USD-LIBOR-BBA 2.20% (115,534) 2,931,500 E (157,393) 9/18/23 2.20% 3 month (1,935) USD-LIBOR-BBA 1,291,000 E (5,263) 9/18/15 0.45% 3 month (1,584) USD-LIBOR-BBA 3,580,000 E (92,558) 9/18/23 2.20% 3 month 97,290 USD-LIBOR-BBA 5,104,000 E 6,058 9/18/15 3 month USD-LIBOR-BBA 0.45% (8,489) Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $453,377 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $9,095 30 year Fannie Mae pools 338,166 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 6,784 30 year Fannie Mae pools 2,392,911 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (61,725) 30 year Fannie Mae pools 283,081 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 7,302 30 year Fannie Mae pools 8 Putnam VT American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $656,632 $— 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% $(2,282) 30 year Fannie Mae pools 601,696 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (3,337) 30 year Fannie Mae pools 391,114 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 6,685 30 year Fannie Mae pools 1,486,031 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,163) 30 year Fannie Mae pools 1,084,060 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,217 30 year Fannie Mae pools 940,148 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 908 30 year Fannie Mae pools 361,251 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (7,982) 30 year Fannie Mae pools 3,883,358 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (13,493) 30 year Fannie Mae pools 4,106,317 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 3,966 30 year Fannie Mae pools 557,620 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 538 30 year Fannie Mae pools 110,306 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% (1,089) 30 year Fannie Mae pools 5,185,870 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 5,008 30 year Fannie Mae pools 1,664,917 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 42,947 30 year Fannie Mae pools 350,945 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 5,329 30 year Fannie Mae pools 3,324,831 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (11,552) 30 year Fannie Mae pools 3,094,236 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 2,988 30 year Fannie Mae pools 918,688 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% (9,068) 30 year Fannie Mae pools 28,795 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 332 30 year Fannie Mae pools 158,008 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (549) 30 year Fannie Mae pools 167,286 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 162 30 year Fannie Mae pools 870,483 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 17,463 30 year Fannie Mae pools 182,785 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 319 30 year Ginnie Mae II pools 1,403,264 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,876) 30 year Fannie Mae pools 1,316,393 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 26,409 30 year Fannie Mae pools 114,133 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 128 30 year Fannie Mae pools 488,182 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% (2,707) 30 year Fannie Mae pools 1,765,984 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 1,705 30 year Fannie Mae pools 27,837 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 31 30 year Fannie Mae pools 89,874 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 101 30 year Fannie Mae pools Putnam VT American Government Income Fund9 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $65,219 $— 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% $73 30 year Fannie Mae pools 104,431 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 72 30 year Fannie Mae pools 107,365 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (373) 30 year Fannie Mae pools 3,368,239 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (11,703) 30 year Fannie Mae pools 3,628,290 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 2,518 30 year Fannie Mae pools 2,405,865 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 8,359 30 year Fannie Mae pools 2,591,569 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic MBX Index 6.00% (1,799) 30 year Fannie Mae pools 1,298,164 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (33,486) 30 year Fannie Mae pools 199,910 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (5,157) 30 year Fannie Mae pools 293,895 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (5,896) 30 year Fannie Mae pools 527,504 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (3,204) 30 year Fannie Mae pools 263,827 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (1,603) 30 year Fannie Mae pools 263,827 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (1,603) 30 year Fannie Mae pools 283,081 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 7,302 30 year Fannie Mae pools 529,310 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (3,215) 30 year Fannie Mae pools 1,374,972 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (8,352) 30 year Fannie Mae pools 529,310 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (3,215) 30 year Fannie Mae pools 146,143 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (508) 30 year Fannie Mae pools 216,554 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 4,344 30 year Fannie Mae pools 556,320 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (11,161) 30 year Fannie Mae pools 242,498 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 6,255 30 year Fannie Mae pools 405,150 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 4,676 30 year Fannie Mae pools 701,401 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (14,071) 30 year Fannie Mae pools 1,056,964 (2,395) 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% (8,815) 30 year Fannie Mae pools 601,068 282 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (337) 30 year Fannie Mae pools Citibank, N.A. 169,517 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 164 30 year Fannie Mae pools 66,425 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% (796) 30 year Fannie Mae pools 10Putnam VT American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $210,153 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $4,216 30 year Fannie Mae pools 915,821 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 18,373 30 year Fannie Mae pools 338,166 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 6,784 30 year Fannie Mae pools 360,568 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (7,234) 30 year Fannie Mae pools 218,448 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 5,635 30 year Fannie Mae pools 283,081 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 7,302 30 year Fannie Mae pools 216,021 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 4,334 30 year Fannie Mae pools 242,498 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 6,255 30 year Fannie Mae pools 1,168,645 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (23,445) 30 year Fannie Mae pools 1,363,331 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (27,351) 30 year Fannie Mae pools 469,965 16,596 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 5,173 30 year Fannie Mae pools 733,404 14,783 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 1,281 30 year Fannie Mae pools Goldman Sachs International 230,646 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 2,662 30 year Fannie Mae pools 808,563 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 9,332 30 year Fannie Mae pools 623,786 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 7,200 30 year Fannie Mae pools 229,005 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 3,478 30 year Fannie Mae pools 2,116,670 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 32,143 30 year Fannie Mae pools 497,648 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 9,984 30 year Fannie Mae pools 783,530 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 9,043 30 year Fannie Mae pools 474,179 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 9,513 30 year Fannie Mae pools 473,472 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 12,213 30 year Fannie Mae pools 970,614 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 16,589 30 year Fannie Mae pools 970,614 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 16,589 30 year Fannie Mae pools 882,218 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 17,699 30 year Fannie Mae pools 457,644 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 9,181 30 year Fannie Mae pools 1,455,988 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 37,557 30 year Fannie Mae pools 207,426 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 5,351 30 year Fannie Mae pools 384,100 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (8,486) 30 year Fannie Mae pools Putnam VT American Government Income Fund 11 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $420,840 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% $8,443 30 year Fannie Mae pools 1,157,425 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (4,022) 30 year Fannie Mae pools 434,812 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (1,511) 30 year Fannie Mae pools 605,391 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 12,145 30 year Fannie Mae pools 1,581,245 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 40,788 30 year Fannie Mae pools 639,813 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 16,504 30 year Fannie Mae pools 214,954 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 4,312 30 year Fannie Mae pools 154,943 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 2,353 30 year Fannie Mae pools 417,260 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 6,336 30 year Fannie Mae pools 211,220 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 4,237 30 year Fannie Mae pools 47,750 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 551 30 year Fannie Mae pools 527,082 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 13,596 30 year Fannie Mae pools 1,872,831 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 41,379 30 year Fannie Mae pools 438,642 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 6,661 30 year Fannie Mae pools 262,008 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 3,979 30 year Fannie Mae pools 877,130 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 13,320 30 year Fannie Mae pools 184,922 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 2,134 30 year Fannie Mae pools 579,789 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 11,631 30 year Fannie Mae pools 809,144 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 16,233 30 year Fannie Mae pools 419,949 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (9,279) 30 year Fannie Mae pools 549,386 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 11,022 30 year Fannie Mae pools 1,157,978 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 23,231 30 year Fannie Mae pools 261,892 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 5,254 30 year Fannie Mae pools 1,585,437 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (5,509) 30 year Fannie Mae pools 106,062 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 1,224 30 year Fannie Mae pools 330,165 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 6,624 30 year Fannie Mae pools 189,697 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 2,189 30 year Fannie Mae pools 58,747 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (204) 30 year Fannie Mae pools 156,706 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% (544) 30 year Fannie Mae pools 12 Putnam VT American Government Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $184,198 $— 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% $2,126 30 year Fannie Mae pools 368,252 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 4,250 30 year Fannie Mae pools 249,456 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 2,879 30 year Fannie Mae pools 132,976 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 1,535 30 year Fannie Mae pools 886,120 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 10,227 30 year Fannie Mae pools 648,597 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 11,086 30 year Fannie Mae pools 633,661 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (12,712) 30 year Fannie Mae pools 718,346 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 12,278 30 year Fannie Mae pools 1,980,457 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (39,731) 30 year Fannie Mae pools 1,235,318 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (24,782) 30 year Fannie Mae pools 423,507 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (8,496) 30 year Fannie Mae pools 423,507 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (8,496) 30 year Fannie Mae pools 354,227 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (9,137) 30 year Fannie Mae pools 66,425 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 796 30 year Fannie Mae pools 1,517,285 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic TRS Index 6.50% (17,512) 30 year Fannie Mae pools 1,485,899 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 22,564 30 year Fannie Mae pools 766,583 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 13,102 30 year Fannie Mae pools 283,081 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 7,302 30 year Fannie Mae pools 485,496 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 12,523 30 year Fannie Mae pools 1,010,073 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (26,055) 30 year Fannie Mae pools 172,354 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% (4,446) 30 year Fannie Mae pools 317,364 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (6,367) 30 year Fannie Mae pools 317,364 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% (6,367) 30 year Fannie Mae pools 722,984 22,480 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 5,087 30 year Fannie Mae pools JPMorgan Chase Bank N.A. 993,539 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 25,628 30 year Fannie Mae pools 633,661 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 12,716 30 year Fannie Mae pools Total Putnam VT American Government Income Fund 13 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $26,648,050 $— U.S. Government and agency mortgage obligations — 62,835,898 — U.S. Treasury obligations — 29,739,967 — Short-term investments 17,903,650 715,765 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(147,173) $— $— TBA sale commitments — (15,796,250) — Interest rate swap contracts — (193,780) — Total return swap contracts — 286,763 — Totals by level $— The accompanying notes are an integral part of these financial statements. 14Putnam VT American Government Income Fund Statement of assets and liabilities 6/30/13 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $123,523,528) $122,069,680 Affiliated issuers (identified cost $15,773,650) (Notes 1 and 6) 15,773,650 Cash 12,031 Interest and other receivables 347,251 Receivable for investments sold 737,523 Receivable for sales of delayed delivery securities (Note 1) 16,363,116 Receivable for variation margin (Note 1) 6,342 Unrealized appreciation on OTC swap contracts (Note 1) 3,692,711 Premium paid on OTC swap contracts (Note 1) 576,332 Total assets Liabilities Payable for investments purchased 199,487 Payable for purchases of delayed delivery securities (Note 1) 35,301,477 Payable for shares of the fund repurchased 95,753 Payable for compensation of Manager (Note 2) 33,828 Payable for custodian fees (Note 2) 20,222 Payable for investor servicing fees (Note 2) 8,564 Payable for Trustee compensation and expenses (Note 2) 64,927 Payable for administrative services (Note 2) 182 Payable for distribution fees (Note 2) 7,785 Payable for variation margin (Note 1) 383,858 Unrealized depreciation on OTC swap contracts (Note 1) 3,042,288 Premium received on OTC swap contracts (Note 1) 591,028 TBA sale commitments, at value (proceeds receivable $16,343,672) (Note 1) 15,796,250 Collateral on certain derivative contracts, at value (Note 1) 2,130,000 Other accrued expenses 28,803 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $114,353,969 Undistributed net investment income (Note 1) 732,144 Accumulated net realized loss on investments (Note 1) (12,641,353) Net unrealized depreciation of investments (570,576) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $64,200,317 Number of shares outstanding 6,499,871 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.88 Computation of net asset value Class IB Net assets $37,673,867 Number of shares outstanding 3,822,113 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.86 The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 15 Statement of operations Six months ended 6/30/13 (Unaudited) Investment income Interest (including interest income of $7,747 from investments in affiliated issuers) (Note 6) $1,379,272 Total investment income Expenses Compensation of Manager (Note 2) 216,092 Investor servicing fees (Note 2) 54,286 Custodian fees (Note 2) 25,060 Trustee compensation and expenses (Note 2) 4,634 Distribution fees (Note 2) 49,043 Administrative services (Note 2) 1,228 Other 31,409 Total expenses Expense reduction (Note 2) (5) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (326,695) Net realized gain on swap contracts (Note 1) 643,517 Net realized loss on futures contracts (Note 1) (109,613) Net realized gain on written options (Notes 1 and 3) 114,103 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (2,977,006) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/13* 12/31/12 Decrease in net assets Operations: Net investment income $997,525 $2,611,622 Net realized gain (loss) on investments 321,312 (14,850,514) Net unrealized appreciation (depreciation) of investments (2,977,006) 14,815,596 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,099,708) (2,213,534) Class IB (518,928) (1,160,598) Net realized short-term gain on investments Class IA — (10,140,287) Class IB — (5,913,521) From net realized long-term gain on investments Class IA — (731,075) Class IB — (426,342) Decrease from capital share transactions (Note 4) (9,972,333) (4,698,434) Total decrease in net assets Net assets: Beginning of period 115,123,322 137,830,409 End of period (including undistributed net investment income of $732,144 and $1,353,255, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 16 Putnam VT American Government Income Fund Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 6/30/13† .10 (.25) (.16) — — * .31 * .96 * 231 * 12/31/12 .23 (.01) (.33) (1.61) — .64 2.18 456 12/31/11 .36 .45 (.51) (1.07) — f,g .61 2.97 361 12/31/10 .64 .02 (1.05) — — .60 h 4.97 204 12/31/09 .60 1.73 (.53) — — .64 i,j 4.99 i 242 12/31/08 .54 (.46) (.54) — — f,k .62 i 4.68 i 128 Class IB 6/30/13† .08 (.24) (.13) — — * .43 * .84 * 231 * 12/31/12 .20 (.02) (.29) (1.61) — .89 1.94 456 12/31/11 .32 .45 (.47) (1.07) — f,g .86 2.72 361 12/31/10 .61 .03 (1.02) — — .85 h 4.75 204 12/31/09 .57 1.72 (.50) — — .89 i,j 4.74 i 242 12/31/08 .52 (.47) (.51) — — f,k .87 i 4.49 i 128 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.20% 12/31/08 0.21 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 17 Notes to financial statements 6/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through June 30, 2013. Putnam VT American Government Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income with preservation of capital as its secondary objective. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States (e.g., U.S. Treasury Bonds and Ginnie Mae mortgage-backed bonds) or by only the credit of a federal agency or government-sponsored entity (e.g., Fannie Mae and Freddie Mac mortgage-backed bonds), and that have short- to long-term maturities. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. 18 Putnam VT American Government Income Fund Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,110,397 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,458,286. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers Putnam VT American Government Income Fund19 securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At December 31, 2012, the fund had a capital loss carryover of $12,897,653 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $12,897,653 $— $12,897,653 * *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $139,316,022, resulting in gross unrealized appreciation and depreciation of $2,481,278 and $3,953,970, respectively, or net unrealized depreciation of $1,472,692. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 41.0% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Effective June 21, 2013, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. Prior to June 21, 2013, the annual rate that Putnam Management paid for these services was 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $34,504 Class IB 19,782 Total $54,286 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $5 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $80, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. 20Putnam VT American Government Income Fund The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $49,043 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of U.S. government securities and agency obligations other than short-term investments and TBA transactions aggregated $199,080,958 and $184,235,245, respectively. Written option transactions during the reporting period are summarized as follows: Written swap option Written option contract amounts Written swap option premiums number of contracts Written option premiums Written options outstanding at the beginning of the reporting period $6,932,000 $133,441 — $— Options opened 255,511,200 8,569 8,000,007 20,221 Options exercised (23,568,600) (84,859) — — Options expired — — (8,000,007) (20,221) Options closed (238,874,600) (57,151) — — Written options outstanding at the end of the reporting period $— $— — $— Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/13 Year ended 12/31/12 Six months ended 6/30/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 88,649 $896,878 462,262 $4,858,784 162,499 $1,639,504 572,856 $5,953,558 Shares issued in connection with reinvestment of distributions 108,882 1,099,708 1,313,745 13,084,896 51,430 518,928 754,574 7,500,461 197,531 1,996,586 1,776,007 17,943,680 213,929 2,158,432 1,327,430 13,454,019 Shares repurchased (926,138) (9,353,765) (1,758,658) (18,791,202) (474,111) (4,773,586) (1,620,120) (17,304,931) Net increase (decrease) Note 5 — Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased option contracts (number of contracts) —* Purchased swap option contracts (contract amount) $70,000,000 Written option contracts (number of contracts) —* Written swap option contracts (contract amount) $41,800,000 Futures contracts (number of contracts) 200 OTC interest rate swap contracts (notional) $244,200,000 Centrally cleared interest rate swap contracts (notional) $18,900,000 OTC total return swap contracts (notional) $102,200,000 * For the reporting period, the transaction volume was minimal. Putnam VT American Government Income Fund21 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Interest rate contracts Receivables, Net assets — Payables, Net assets — Unrealized appreciation $4,657,793* Unrealized depreciation $4,711,983* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(141,161) $(109,613) $643,517 $392,743 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $277,258 $(145,751) $368,347 $499,854 Total Note 6 — Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at the beginning Market value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Money Market Liquidity Fund* $14,138,443 $5,616,693 $3,981,486 $7,747 $15,773,650 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. 22Putnam VT American Government Income Fund This page intentionally left blank. Putnam VT American Government Income Fund23 Note 8 — Off setting of fi nancial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) Total Assets: OTC Interest rate swap contracts*# $576,701 $204,265 $— $31,499 $447,518 $4,379 $213,549 $1,870,896 $— $20,782 $3,369,589 Centrally cleared interest rate swap contracts*** — — 5,858 — 5,858 OTC Total return swap contracts*# 23,181 149,835 — 164 52,899 — 553,348 38,344 — — 817,771 Futures contracts*** — 484 — 484 Total Assets Liabilities: OTC Interest rate swap contracts*# 510,489 645,604 — 281,270 403,180 269,444 684,790 225,848 — — 3,020,625 Centrally cleared interest rate swap contracts*** — — 383,858 — 383,858 OTC Total return swap contracts*# 61,725 174,483 — 796 82,955 — 211,049 — — — 531,008 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)## † $27,668 $(465,987) $— $(161,502) $— $(260,000) $(128,942) $1,683,392 $— $— $694,629 Net amount $— $— $(378,000) $(88,901) $14,282 $(5,065) $— $— $484 $20,782 $(436,418) * Excludes premiums. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. # Covered by master netting agreement. *** Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. ## Any over- collateralization of total financial and derivative net assets is not shown. † Additional collateral may be required from certain brokers based on individual agreements. 24 Putnam VT American Go vernment Income Fund Putnam VT American Go vernment Income Fund 25 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL from 40 basis points to 25 basis points with respect to the portion of the portfolios of certain funds, including your fund, that may be allocated to PIL from time to time. These revisions had no effect on the management fees paid by your fund to Putnam Management. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees 26 Putnam VT American Government Income Fund concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 5th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted Putnam VT American Government Income Fund 27 annualized returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — General U.S. Government Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 3rd 3rd 1st Over the one-year, three-year and five-year periods ended December 31, 2012, there were 51, 45 and 43 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 28Putnam VT American Government Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT American Government Income Fund 29 This report has been prepared for the shareholders H500 of Putnam VT American Government Income Fund. 2824928/13 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 29, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 29, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 29, 2013
